Citation Nr: 1827173	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  17-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1955 to September 1957. 

This current matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated May 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1. Resolving reasonable doubt in his favor, the Veteran has bilateral hearing loss attributable to his active military service.

2. Resolving reasonable doubt in his favor, the Veteran has tinnitus attributable to his active military service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017). 

2. The criteria for service connection for tinnitus are met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for service connection for bilateral hearing loss and tinnitus are being granted herein.  Any error related to VA's duty to notify and/or assist on these claims is moot. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017). The Court in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.

Here, the Veteran contends that his current hearing loss and tinnitus are attributable to noise exposure he experienced while serving on active duty. His DD Form 214 indicates that his military occupational specialty was that of an artillery communications specialist and that he received the M-1 Sharpshooter marksmanship badge. His in-service exposure to acoustic trauma is thus conceded. 

The Veteran and his representative have consistently maintained that he first noticed ringing in his ears and loss of hearing acuity in service and has continued to experience the same symptoms since then.  His service treatment records are silent as to any complaints of, or treatment for, hearing problems or tinnitus. In fact, his service treatment records have no audiological examination reports other than whispered and spoken voice measurements.

A May 2016 VA audiological examination diagnosed bilateral hearing loss. At the examination, the Veteran reported that his tinnitus and bilateral hearing became noticeable years ago.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service as audiometric results at the time of enlistment and separation reflected a 15/15 whispered and spoken voice test measurement bilaterally. The examiner further opined that, as the Veteran was not involved in combat and did not present for hearing loss until sixty years after service, his hearing loss was not related to his military service. The examiner was unable to provide a nexus opinion for the Veteran's tinnitus. 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995). In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, the Board notes that hearing loss and ringing in the ears are the types of symptoms that are readily amenable to lay observation as they are subjective to the claimant.  Thus, the Veteran is competent to report his symptoms and their frequency. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The May 2016 examination report and lay statements from the Veteran and his representative note the Veteran's contention that he was exposed to sound in service and has had continued symptomology of hearing loss and tinnitus. Nothing in the record contradicts his statements, and his statements are generally consistent with the circumstances of his service. The Board finds the Veteran's statements are credible and probative. 

The Board acknowledges that the May 2016 VA examiner stated that it was less likely than not that the Veteran's hearing loss and tinnitus began in, or is otherwise etiologically linked to, his active military service. However, the Board notes that the examiner based her negative nexus opinion on the Veteran's service entrance and separation whisper voice audiologic examination. The Board finds that a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385. Particularly in light of Hensley, this VA examination opinion is without probative value. Further, the Board finds that this medical opinion did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter, or to his credible and corroborated report of noise exposure in service.

Upon consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for hearing loss and tinnitus is warranted. The evidence shows a current diagnosis of hearing loss and tinnitus, which the Veteran has reported began during service and has continued from that time to the present. With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service as it is consistent with his military personnel records. As noted above, the competent medical evidence has identified that the Veteran carries a current diagnosis of hearing loss and tinnitus. In light of the Veteran's lay statements concerning his bilateral hearing loss and tinnitus being related to his active service, and as there is no substantial probative medical evidence suggesting otherwise, the evidence is determined to be, at the very least, in equipoise. The benefit of the doubt is thereby afforded to the Veteran for his claims, and service connection for hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


